Citation Nr: 0700616	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  00-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease at L1-2, currently evaluated as 20 percent disabling.

2.  What rating is for assignment for sciatic neuropathy of 
the right thigh, associated with degenerative disc disease at 
L1-2, from September 23, 2002?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to March 
1981, with prior active service totaling just less than two 
years.  

The issue concerning entitlement to an increased rating for 
degenerative disc disease at L1-2 comes before the Board of 
Veterans' Appeals (Board) from a May 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, which increased the then 
assigned noncompensable evaluation to 10 percent.  In January 
2001, the RO increased the disability rating assigned to the 
veteran's low back disability to 20 percent.  

In October 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in September 
2003, the Board remanded the case back for further notice and 
development consistent with the holding in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F. D 1339 (Fed. 
Cir. 2003).

While the case remained in remand status, the Appeals 
Management Center's (AMC) Resource Unit in Bay Pines, 
Florida, in May 2005, assigned a separate 10 percent 
evaluation for sciatic neuropathy of the right thigh, due to 
degenerative disc disease at L1-2.  Both matters remain 
within the Board's jurisdiction for review.  Both matters 
were again remanded by the Board to the AMC in September 2005 
so that certain due process concerns could be satisfied, as 
well as to further develop the evidence.

As was noted in the Board's September 2005 remand, April 2001 
and March 2003 correspondence from the veteran essentially 
raised claims for entitlement to service connection for 
residuals of herbicide exposure, to include prostate cancer; 
and to an increased rating for hearing loss.  He also has 
claimed entitlement to service connection for impotence and 
incontinence secondary to prostate cancer.  As these issues 
have yet to be developed for appellate review they are again 
referred to the RO for initial development and adjudication.

For the reasons outlined below, this appeal is REMANDED to 
the AMC in Washington, D.C. Consistent with the instructions 
below, VA will notify the veteran of any further action 
required on his part.


REMAND

As indicated in the Introduction, this claim was last 
remanded in September 2005.  Unfortunately, the Board finds 
that remand is necessary concerning the instant claims.  

In September 2005, the Board instructed the AMC to enable the 
VA physician who had conducted a spinal-orthopedic 
examination on March 31, 2005, to prepare an addendum to this 
earlier report.  In pertinent part, the VA physician was to 
render a medical opinion concerning the following query:

(b) Is it at least as likely as not that 
the veteran's service-connected 
degenerative disc disease at L1-2 or his 
sciatic neuropathy of the right thigh, 
alone, results in a marked interference 
with his employment?  (emphasis added)

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  (emphasis in the original)

Following the September 2005 remand, the record shows that in 
May 2006 the above-mentioned VA physician completed the 
requested addendum.  Review of the addendum report, however, 
shows that the physician failed to provide a response to the 
requested medical opinion.  

A remand confers, as a matter of law, the right to compliance 
with the remand orders.   Accordingly, remand is mandatory.   
Stegall v. West, 11 Vet. App. 268 (1998).

Since the September 2005 remand the AMC in July 2006 granted 
service connection for compression fractures of T7-T10, and 
for spondylolisthesis of L4 and L5.  These disorders, which 
pertain to the thoracic and lumbar spinal segments were 
assigned separate ratings.  Notably, however, effective 
September 26, 2003, a general rating formula for diseases and 
injuries of the spine was promulgated, and that formula is 
applicable to this case regardless of any such symptoms as 
pain, stiffness, or spinal aching in the area affected by 
injury or disease residuals.  More importantly, the new 
criteria provide that because the thoracic and lumbar spine 
move as a unit, and because it is clinically difficult to 
separate the range of motion of one spinal segment from the 
other, a single rating is assigned for a thorocolumbar 
disorder, and not separate ratings as was the case under the 
regulation in effect prior to September 26, 2003.  67 Fed. 
Reg. 56511 (2002).  See also 38 C.F.R. § 4.71a (2006).  As 
such, it is unclear why the separate ratings assigned for the 
period on and after September 26, 2003, do not violate the 
rule against pyramiding under the new rating criteria.  38 
C.F.R. § 4.14 (2006).  Accordingly, the AMC must provide 
appropriate reasons and bases explaining their action.

Accordingly, this case is REMANDED to the AMC for the 
following actions:

1.  The report of a VA spinal-orthopedic 
examination conducted on March 31, 2005, 
by R. Cohen, M.D., of the VA Medical 
Center in Baltimore, Maryland, must be 
again returned to Dr. Cohen for the 
preparation of an addendum to his earlier 
reports.  If Dr. Cohen is unavailable, or 
in the event that he wishes to further 
examine the veteran, the appellant must 
be accorded an additional VA medical 
examination for evaluation of the nature 
and severity of his service-connected 
degenerative disc disease at L1-2 and 
sciatic neuropathy of the right thigh. 
 The veteran's claims folders must be 
made available to Dr. Cohen or his 
designee for review.

Ultimately, the examiner must answer the 
following, with full supporting 
rationale:

Is it at least as likely as not that the 
veteran's service-connected degenerative 
disc disease at L1-2 or his sciatic 
neuropathy of the right thigh, alone, 
results in a marked interference with his 
employment?

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

2.  Thereafter, and following any other 
indicated development, the questions of 
what schedular and extraschedular rating 
in excess of 20 percent is for assignment 
for the veteran's service-connected 
degenerative disc disease at L1-2, and 
what schedular or extraschedular rating 
is for assignment for sciatic neuropathy 
of the right thigh from September 23, 
2002, must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority, including the 
VCAA and the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999) (as 
applicable to the sciatic neuropathy of 
the right thigh).  Regarding the 
veteran's extraschedular entitlement, 
such action must include a written 
determination as to whether a referral to 
VA's Under Secretary for Benefits or 
Director, Compensation and Pension 
Service, is warranted.  If any benefit 
sought on appeal remains denied, the 
veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

3.  The AMC shall explain in detail their 
reasons and bases for assigning separate 
ratings for thoracic and lumbar disorders 
for the period on and after September 26, 
2003.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the third remand, these claims must be 
afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans 
Claims for additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

